Name: Commission Decision No 2896/95/ECSC of 24 October 1995 concerning the export of certain ECSC steel products from Romania to the European Coal and Steel Community
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  iron, steel and other metal industries;  Europe;  tariff policy;  trade policy
 Date Published: 1995-12-16

 Avis juridique important|31995S2896Commission Decision No 2896/95/ECSC of 24 October 1995 concerning the export of certain ECSC steel products from Romania to the European Coal and Steel Community Official Journal L 304 , 16/12/1995 P. 0005 - 0010COMMISSION DECISION No 2896/95/ECSC of 24 October 1995 concerning the export of certain ECSC steel products from Romania to the European Coal and Steel Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof,Whereas an Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part (1) ('the Interim Agreement`), entered into force on 1 May 1993;Whereas, following the entry into force of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, that Agreement has replaced the Interim Agreement (2);Whereas the situation relating to imports of certain steel products from Romania into the Community has been the subject of thorough examination; whereas, on the basis of relevant information supplied to them, the parties agreed that the solution acceptable to both parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC Treaty for an initial period between 1 March and 31 December 1995;After consultation with the consultative committee and with the unanimous assent of the Council,HAS ADOPTED THIS DECISION:Article 1 1. The provisions of Commission recommendation No 3118/94/ECSC (3) establishing a system of prior Community surveillance of imports of certain ECSC products during 1995 shall apply as regards the importation into the Community of the products listed in Annex I and which originate in Romania.2. For the period 1 March to 31 December 1995, import into the Community of the iron and steel products covered by the ECSC Treaty listed in Annex I and which originate in Romania shall, in addition, be subject to the issue of an export licence by the competent Romanian authorities.3. The export licence shall conform to the model shown at Annex II. It shall be valid for exports throughout the customs territory of the Community.Article 2 Member States shall provide the Commission with precise statistical information, for the purposes of forwarding to the Romanian authorities, on import authorizations issued by Member States in respect of the products listed in Annex I. Such information shall be supplied by Member States within three weeks of the end of the period following the month to which the statistics rate.Article 3 Any notices to be given hereunder shall be given:- in respect of the Community, to the Commission of the European Communities (DGI/D/2 and DG III/C/2),- in respect of Romania, to the Romanian Mission to the European Communities; and the Ministry of Trade of Romania.Article 4 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 March 1995.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 October 1995.For the CommissionLeon BRITTANVice-President(1) OJ No L 81, 2. 4. 1993, p. 2.(2) OJ No L 357, 31. 12. 1994, p. 1.(3) OJ No L 330, 21. 12. 1994, p. 6.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>ANNEX IIa >REFERENCE TO A FILM>ANNEX II b FORM AND PRODUCTION OF EXPORT LICENCES 1. (i) The export licences shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m ². They shall be printed in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as original and other copies as copies. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system.(ii) Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:- two letters identifying the exporting country as follows: RO,- two letters identifying the intended Member state of customs clearance as follows:>TABLE>- a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 5 for 1995,- a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.2. The export licences may be issued after the shipment of the products to which they relate. In such cases they must bear an endorsement that they have been issued retrospectively.3. (i) In the event of a theft, loss or destruction of an export licence, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such licence so issued shall bear an endorsement identifying it as a duplicate.(ii) The duplicate shall bear the date of the original export licence.